Citation Nr: 0433515	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-03 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, as 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
February 1973.    The veteran served aboard the U.S.S.  Lloyd 
Thomas (DD-764) off the coast of Vietnam from May 1972 to 
October 1972.  The veteran was awarded the National Defense 
Service Medal, the Vietnam Service Medal, and the Combat 
Action Ribbon.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims (Court) regarding a Board decision rendered 
in January 2004.  This matter was originally on appeal from a 
March 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1.  The veteran served aboard a destroyer that was in the 
water off the coast of Vietnam, but the veteran does not 
allege that the ship dropped anchor or made any port visits, 
and the veteran has not alleged that he set foot on land in 
Vietnam.

2.  Diabetes mellitus had its onset years after military 
service.


CONCLUSION OF LAW

The veteran is not entitled to the presumption that his 
diabetes mellitus was incurred in or aggravated by service on 
the basis of exposure to an herbicide agent or his service in 
Vietnam because he did not, as a matter of law, serve in the 
Republic of Vietnam.  38 U.S.C.A. §§ 101(29)(A), 1110, 1112. 
1116, 5102, 5103, 5103A, 7104 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.313 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Information

The veteran claims that he developed diabetes mellitus as a 
residual of exposure to Agent Orange during active military 
service.  VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for diabetes 
mellitus if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e).

The Board notes that in July 2004, the Court ordered that the 
parties' joint motion to remand the appeal be granted on the 
basis that the Board failed to provide adequate reasons or 
bases as to why the veteran's service did not constitute 
"service in the waters offshore" under 38 C.F.R. 
§ 3.313(a).  In particular, the joint motion stated, 

The Board, citing VAOPGCPREC 27-97 (July 
23, 1997), summarily concluded that the 
appellant's claim was denied based on a 
lack of Agent Orange exposure due to the 
type of vessel the appellant had served 
on.  However, VAOPGCPREC 7-93 (August 12, 
1993), indicates that 38 C.F.R. 
§ 3.313(a) specifically provides that the 
phrase "service in Vietnam" includes 
"service in the waters offshore," and 
noted a distinction between "blue 
water" (ocean-going vessels) and "brown 
water" (smaller vessels patrolling near 
shore or along rivers).

The joint motion noted that while the U.S.S.  Lloyd Thomas, a 
destroyer escort, would be classified as a deep-water naval 
vessel, a history of the ship reflects that in the early 
1970s, it operated in the Gulf of Tonkin, and during one 
month, was engulfed in heavy shore fire while on a fire 
mission in support of ARVN ground troops.  In addition, it 
was noted that the U.S.S.  Lloyd Thomas was credited with 
destroying an enemy motor torpedo boat in a night raid of the 
Qiang He River mouth.

The joint motion also noted that the Board conceded that the 
U.S.S.  Lloyd Thomas was located in the waters off Vietnam 
while the appellant was assigned to the vessel.  



Procedural Due Process

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In August 2001, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would attempt to 
obtain evidence such as medical records, employment records, 
or records from other Federal agencies.  While the August 
2001 notice letter did not specifically advise the veteran to 
provide any evidence in his possession that pertains to his 
claim, he was informed that for "presumptive condition" the 
evidence needed to show that the veteran was diagnosed with 
the condition within a certain time limit.  The Board finds 
that the veteran was sufficiently put on notice as to the 
need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  In 
addition the Board notes that the August 2001 notice letter, 
which preceded the March 2002 rating decision, satisfies the 
timing element of the Pelegrini decision for the veteran's 
claim on appeal.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to the claimant.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  The Board notes that the veteran was not 
afforded a VA examination in connection with his claim.  
However, there is no reasonable possibility that further 
development of the claim by VA would substantiate the claim 
absent evidence that the veteran set foot in Vietnam. See 38 
C.F.R. § 3.159(d) (VCAA implementing regulation), which 
states, in pertinent part, that "[c]ircumstances in which VA 
will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to: (1) The 
claimant's ineligibility for the benefit sought because 
of...lack of legal eligibility;...(3) An application 
requesting a benefit to which the claimant is not entitled as 
a matter of law."

As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

Service Connection for Diabetes Mellitus

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Under 
38 U.S.C.A. § 1116(a)(1), certain diseases are presumed to 
have been incurred or aggravated by a veteran's active duty 
even if there is no record of such a disability during his 
active duty. In order for this presumption to apply, two 
criteria must be met.  First, the disease must be one of 
those listed in 38 U.S.C.A. § 1116(a)(2) and become manifest 
as specified in that provision.  Second, the veteran must 
have served in the Republic of Vietnam between January 1962 
and May 1975.  Diabetes Mellitus(Type 2) is one of the 
diseases listed in 38 U.S.C.A. § 1116(a)(2), and there is no 
requirement that it manifest within a specified time period.

VA regulations 38 C.F.R. §§ 3.307 and 3.309 clarify the 
circumstances in which the presumption applies.  38 C.F.R. § 
3.307(a) provides that a disease listed in §3.309(e) is 
presumed to have been incurred in or aggravated by service 
even if there is no evidence of such disease during the 
period of service.  One of the diseases listed in §3.309(e) 
is Type 2 diabetes (also known as Type II diabetes mellitus 
or adult-onset diabetes).  Section 3.309(e) states that those 
diseases on the list "shall be service connected" if a 
veteran was exposed to an herbicide agent during active 
service.  Section 3.307(a)(6)(i) and (ii) define the term 
"herbicide agent" and require the diseases listed at 
§3.309(e), with exceptions not relevant here, to have become 
manifest to a degree of 10 percent or more at any time after 
service.  Subdivision (iii) provides: "A veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."

Outpatient treatment records confirm the veteran has type II 
diabetes mellitus, the disease listed in 38 U.S.C.A. § 
1116(a)(2) and 38 C.F.R. § 3.309(e).  

In addition, review of the veteran's DD 214 reveals that he 
served in the Navy and was awarded the National Defense 
Service Medal, the Vietnam Service Medal and the Combat 
Action Ribbon.  The veteran's personnel records indicate that 
he reported at the U.S.S.  Lloyd Thomas on May 6, 1972 and 
was transferred on October 12, 1972 to the U.S.S.  Chicago, 
where he reported on November 11, 1972.  His active military 
service was from December 1971 to February 1973.  

Information submitted by the veteran indicates that in May 
1972 the U.S.S.  Lloyd Thomas detached to proceed to Military 
Region I and remained as a naval gunfire support ship.  That 
the U.S.S.  Lloyd Thomas served in the waters offshore the 
Republic of Vietnam during the period of time that the 
veteran served aboard is not in dispute; the evidence of the 
veteran being awarded the Vietnam Service Medal establishes 
this.  

The determinative issue in this case, then, is whether the 
veteran's service aboard a ship in the waters offshore of 
Vietnam constitutes "service in the Republic of Vietnam" 
under the applicable statutes and regulations.

38 C.F.R. § 3.307(a)(6)(iii) states: "'Service in the 
Republic of Vietnam' includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  38 
C.F.R. § 3.313(a), entitled "Claims based on service in 
Vietnam," which deals with the presumption of service 
connection for non-Hodgkin's lymphoma (NHL) provides: 
"Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam."

VA's General Counsel (GC) has addressed the question of what 
constitutes "service in Vietnam" under both 38 C.F.R. § 
3.307(a)(6)(iii) and 38 C.F.R. § 3.313(a).  In VAOPGCPREC 27-
97, 1997 VAOPGCPREC LEXIS 650 (July 23, 1997), the GC 
addressed the question whether service on a naval vessel in 
the waters off the shore of Vietnam constitutes service in 
the Republic of Vietnam for purposes of 38 U.S.C. § 
101(29)(A).  That statute defines the term "Vietnam Era," 
as, "The period beginning on February 28, 1961, and ending 
on May 7, 1975, in the case of a veteran who served in the 
Republic of Vietnam during that period."  In discussing the 
meaning and legislative history of the phrase "served in the 
Republic of Vietnam," the GC noted the existence of similar 
language in 38 C.F.R. § 3.307(a)(6)(iii).  The GC stated that 
this provision, "which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic, 
requires that an individual actually have been present within 
the boundaries of the Republic to be considered to have 
served there, through inclusion of the requirement for duty 
or visitation in the Republic."  Id. at 8.  The GC held 
that service on a deep-water naval vessel (an aircraft 
carrier) in waters off the shore of the Republic of Vietnam 
does not, itself, constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C. § 101(29)(A).  Id.

Similarly, in another precedent opinion, the GC addressed the 
question whether the term "service in Vietnam" in 38 C.F.R. 
§ 3.313(a) includes service of a Vietnam era veteran whose 
only contact with Vietnam was flying high-altitude missions 
in Vietnamese airspace.  See VAOPGCPREC 7-93, 1993 VAOPGPREC 
LEXIS 199 (August 12, 1993).  After reviewing the legislative 
history of 38 C.F.R. § 3.313(b), which provides for service 
connection for non-Hodgkin's lymphoma if manifested 
subsequent to service in Vietnam during the Vietnam era, the 
GC held that a showing of actual duty or visitation in the 
Republic of Vietnam is required to establish qualifying 
service in Vietnam.  Id. at  7-8.  A showing that a veteran 
flew high-altitude missions in Vietnamese airspace is 
insufficient to establish such qualifying service.  Id.

In the case at hand, the veteran's written statements reflect 
that he was on board the U.S.S.  Lloyd Thomas, a destroyer 
that was off the coast of Vietnam and that there were several 
times when his ship was close enough to the shore where he 
could see individual trees on the beach.  The veteran has not 
alleged that that the ship made any port visits or dropped 
anchor; nor has he claimed that he ever left the ship or set 
foot on land in Vietnam.

Based on the language of the statutes and regulations listed 
above, and the GC opinions interpreting this language, the 
Board finds that the veteran's service on board the U.S.S.  
Lloyd Thomas off the coast of Vietnam does not constitute 
"service in Vietnam" as that term is defined in the 
statutes and regulations.  The language of 3.307(a)(6)(iii) 
and 3.313(a) are slightly different in their definition of 
"Service in Vietnam."  The former defines such service as 
"service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam," while the latter's 
definition of the term "includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in Vietnam."  See 38 
C.F.R. § 3.307(a)(6)(iii) (emphasis added); 38 C.F.R. § 
3.313(a) (emphasis added).  Thus, the definition in 
§3.307(a)(6)(iii) is in the conjunctive, while the one in 
§3.313(a) is in the disjunctive.  The definition in §3.313(a) 
was promulgated in the context of the new regulation, 
codified at 38 C.F.R. § 3.313(b), relating to non-Hodgkin's 
lymphoma.  See 55 Fed. Reg. 43124 (October 26, 1990).

It is not the function of the Board to determine whether the 
different language in these regulations sheds any light on 
the meaning of "service in Vietnam" as applied to this 
case.  The GC has opined on the meaning of both provisions, 
indicating that service in the waters offshore or the 
airspace above Vietnam does not constitute service therein 
for purposes of either regulation, and implying that a 
veteran would have to physically set foot in Vietnam in order 
to fall within the definition of service in Vietnam.  The 
Board is bound by the precedent opinions of VA's GC as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c).

Therefore, as the veteran did not serve in Vietnam, he is not 
presumed to have incurred or aggravated his diabetes by his 
service or by exposure to an herbicide agent during such 
service.

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, his claim must still be 
reviewed to determine if service connection can otherwise be 
established.  Cf. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude veteran 
from establishing service connection with proof of actual 
direct causation).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, the 
evidence must show a current disability, an injury or disease 
in service, and a link between the current disability and the 
injury or disease in service.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as diabetes mellitus, are presumed 
to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.  If there is 
no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, however, the veteran cannot establish service 
connection on any other basis as there is no evidence of 
diabetes in his service medical records, or any claim that he 
contracted this disease during service.  There is similarly 
no evidence that the veteran's diabetes manifested within a 
year after service.    

Therefore, the Board finds that service connection for 
diabetes mellitus cannot be established on the basis of Agent 
Orange exposure either on a presumptive basis or otherwise on 
the basis of medical evidence. 38 C.F.R. §§ 3.303, 3.307, 
3.309.


ORDER

The veteran's claim of entitlement for service connection for 
diabetes mellitus, as secondary to Agent Orange exposure, is 
denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



